Title: To George Washington from John Hancock, 26 July 1776
From: Hancock, John
To: Washington, George



Sir
Friday 26 July [1776] 4 oClock P.M.

Congress being Adjourn’d, I have to Acknowledge the Rect of yor favr of 25th, this moment come to hand. The Subject of it is so just that I will venture to Say that it will be Complied with in it’s fullest lattitude.
The Preamble to the Resolution for Confiscating the Property of the Subjects of the King of Great Brittain, havg been this day Expung’d, & the Resolution alter’d, agreeable to the one now Inclos’d you, I am to Request you will please to Erase that from the Resolves I inclos’d you a few days past, & Substitute the one I

now transmitt in its place. With every wish in yor favr & every Sentimt of Esteem, I am Sir Your very hum. servt

John Hancock Presidt


Brigadier Gen. Sullivan this day Sent me a Letter of Resignation, which is order’d to lie on the Table untill monday. I have not Seen him.

